 

AMENDMENT TO 6% SECURED SUBORDINATE CONVERTIBLE NOTE

 

This Amendment (“Amendment”) is made and effective as of March 24, 2017
(“Effective Date”) and amends those certain 6% Secured Subordinate Convertible
Notes dated August 2, 2013 in the aggregate principal amount of $3,000,000 (the
“Notes”) and Security Agreement of even date therewith (“Security Agreement”)
issued by CHANTICLEER HOLDINGS, INC., a Delaware corporation (“Chanticleer”) in
favor of the the undersigned individuals (“Holders”).

 

WHEREAS, Chanticleer and the Holders desire to modify the terms and conditions
of the Notes in the manner hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises, conditions,
representations and warranties hereinafter set forth and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto have mutually agreed as follows:

 

1. The foregoing recital is true and correct and incorporated herein. Any
capitalized term not defined herein shall have the same meaning as set forth in
the Notes.

 

2. Chanticleer agrees to remit a payment of One Hundred Thirty Five Thousand Six
Hundred and Sixteen and 49/100 Dollars (U.S. $135,616.49) pro-rata to the
Holders based on percentage of aggregate principal amount of Notes held by each
Holder, no later than April 17, 2017, representing all accrued and unpaid
interest outstanding under the Notes as of March 31, 2017 (the “Interest
Payment”).

 

3. The Maturity Date of the Notes is hereby extended to June 30, 2018.

 

4. Any prior or existing Event of Default under the Notes and/or Security
Agreement therewith is hereby waived by the Holders as of the respective date(s)
of the applicable Event of Default.

 

5. Chanticleer covenants and agrees to continue to make timely interest only
payments to the Holders and comply with the terms of this Amendment.

 

6. Subsequent to the Effective date of this Amendment, an Event of Default under
Section 3(a)(i) of the Notes will be triggered only if breach is not cured
within 10 days after receipt by Chanticleer of written notice from Holders.

 

7. Chanticleer will endeavor to sell the Hooters® Nottingham, England store at a
purchase price mutually acceptable to the Holders and Chanticleer. One hundred
percent of net proceeds from the sale of this store will be remitted pro-rata to
the Holders based on percentage of aggregate principal amount of Notes held by
each Holder.

 

8. Except as set forth herein, all other terms and conditions contained in the
Agreement that are not changed, amended or modified through this Amendment shall
remain unchanged and in full force and effect. The Notes shall remain subject to
the Security Agreement dated August 2, 2013 by the Company in favor of the
Holders, and the Notes continue to be secured by the Collateral, as defined
therein.

 

9. In the case of conflict between the provisions of the Notes, on the one hand,
and this Amendment on the other hand, the provisions of this Amendment will
prevail.

 

10. This Amendment may be executed in counterparts, all of which, when so
executed and delivered, shall be deemed an original, but all counterparts
together shall constitute but one agreement. Delivery of an executed counterpart
of a signature page to this Amendment by facsimile or in electronic (i.e.,
“pdf”) format shall be effective as delivery of a manually executed counterpart
signature page.

 

 

   

 

IN WITNESS WHEREOF, this Amendment has been duly executed by or on behalf of
each of the parties as of the date first written above.

 

CHANTICLEER HOLDINGS INC.,  



a Delaware corporation

        By:     Name: Michael D. Pruitt   Its: Chief Executive Officer  

 

AGREED AND ACCEPTED:

HOLDERS:

 

*   * Edwin Jackson Jr.   Rickie Weeks Principal Amount of Note: $500,000  
Principal Amount of Note: $500,000       *   * Matthew Garza-Alibidrez   Andrew
Stefan McCutchen Principal Amount of Note: $500,000   Principal Amount of Note:
$250,000       *   * Justin Upton   Monta Ellis Principal Amount of Note:
$500,000   Principal Amount of Note: $250,000       *     Melvin E. Upton Jr.  
  Principal Amount of Note: $500,000    

 

*By:           Name:   , Attorney in Fact

 

2 

   

 

 

